Title: From John Adams to John Quincy Adams, 13 March 1813
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy March 13. 1813

As I have experienced Griefs as exquisite as yours I have the better right to advise you. I have no doubt you have delighted in the hope and prospect of educating a Daughter under your own Eye, that Should be a perfect Woman, a Daughter, a Sister, a Wife a Mother an Aunt a Grandmother, without Reproach or fault. But recollect your own Reflections upon Quintillian. Recollect
This Vault of Air, this congregated Ball
Self center’d Sun and Stars that rise and fall
There are, my Friend, whose Philosophic Eyes
Look through and trust the Ruler with his Skies. Recollect him
Who Sees with equal Eyes as God of all
An Hero perish or a Sparrow fall
Attoms or Systems into ruin hurl’d
And now a Bubble burst, and now a World.
Have you look’d at this Universe, through the Telescopes of Herschell? What am I and all my Posterity? What is this Globe of Earth? What is the Solar System? Should I and all my Posterity be Split like Mackarel and broiled on a Grid Iron? What is that, to this all? Nay what is this to the Eight Millions of People who inhabit our own Country.
These Ideas are none of my own: but they are Sublime. And what is more they are rational.
My Grand Daughters, your Nieces Susan and Abigail have this Week, come to the Knowledge of a physical Experiment. They are amusing themselves with blowing Bubbles with soap suds, with a Tobacco Pipe, a diversion that I practised myself with great delight, about Seventy Years ago, but which I never thought it worth while to teach to my Children or Grand Children. Yet I know not whether it would not have been a good Allegorical Lesson. They fill the Air of the Room with their Bubbles, their Air Balloons, which roll and Shine reflecting the light of the fire and Candles, and are very beautifull. There can be no more perfect Emblem of the Phisical and Political and theological Scenes of human Life.
Morality only is eternal. All the rest is Balloon and Bubble from the Cradle to the Grave.
Never fogt my Love to Louisa Charles William and Kitty.

John Adams